DETAILED ACTION
This Office Action has been issued in response to Applicant's Amendment filed May 15, 2021.
Claims 1, 7, 9, 10, 16, and 18 have been amended.  Claims 1-4, 6-13 and 15-20 have been examined and are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed May 15, 2021 have been fully considered but they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 4, 6-10, 12, 13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 10/073426 to Davis, II (hereinafter “Davis”) and further in view of US Pub. No. 2015/0267935 to Devenish et al. (hereinafter “Devenish”) and further in view of US Pub. No. 2011/0047370 to Nagel et al. (hereinafter “Nagel”).

As to Claim 1, Davis discloses a computing device for managing usage of network-connected device(s) over a network, the computing device comprising: a memory storing computer-executable instructions; a communication module for communication with said network-connected device(s) via the network; and at least one processor coupled to the memory and the communication module, the instructions when executed by the at least one processor causing the at least one processor to: 
determine, for at least one of said network-connected device(s), altered device setting(s) feasible for an allocation amount relating to said network- connected device(s), the allocation amount pertaining to a time period (Column 20 lines 40-55 of Davis discloses an embodiment's software may remotely monitor and control smart thermostats such as NEST, ECOBEE, and HONEYWELL WIFI ST, as well as other home automation devices.  Consumers may then be able to set specific parameters limiting their total energy consumption, and an embodiment may be empowered to regulate HVAC use in order to maintain a specific energy ; and
send, via the communication module, over the network, a signal to each of the at least one of said network-connected device(s) affected by said determined altered device setting(s), each said signal causing each said affected network- connected device to operate in accordance with the respective altered device setting(s) (Column 20 lines 40-55 of Davis discloses an embodiment's software may remotely monitor and control smart thermostats such as NEST, ECOBEE, and HONEYWELL WIFI ST, as well as other home automation devices.  Consumers may then be able to set specific parameters limiting their total energy consumption, and an embodiment may be empowered to regulate HVAC use in order to maintain a specific energy bill. A consumer may for instance set a budget of $200 for their monthly bill, and an embodiment may then regulate the temperature in the home and schedule other appliance usage as necessary to not exceed this bill), 
wherein, once each said affected network-connected device is operating in accordance with said respective altered device setting(s), adjustment [by a user] of one or more device settings of one or more of said network-connected device(s) such that the allocation amount is no longer feasible causes to be automatically determined a further adjustment of one or more others of the device settings of said network-connected device(s) to maintain feasibility of the allocation amount, [the further adjustment of the one or more device settings of said network devices being in accordance with a user-defined priority of said network devices for which to alter that one or more device settings] (Column 20 lines 40-55 of Davis discloses an embodiment's software may remotely monitor and control smart ,
wherein when an amount of the adjustment [by the user] of the one or more device settings of the one or more of said network-connected device(s) is such that the allocation amount cannot be met by said determined further adjustment of the one or more others of the device settings of said network-connected device(s), a variance from the allocation amount is determined (Column 12 lines 20-5 of Davis disclose FIG. 10 shows an exemplary resource budget screen that may be presented to a user 106 on the user terminal 104. The display may include a monthly budget established by the user, and a current cost of the resource actually incurred for the month.  Figures 41 and 42 of Davis discloses telling the user they are “high” or “on track”)
wherein the instructions when executed by the at least one processor further cause the at least one processor to either: prompt for input to execute, deny or override said determined further adjustment (Figure 6 of Davis discloses displaying lowers costs for future run time (616) and user selects current or future run time (618)); or 
execute said determined further adjustment substantially in real-time (Column 2 lines 55-60 of Davis disclose apparatus and methods including easily installed consumer electronic devices that may utilize, have capability and provide advanced smart, real-time, or near real-time, power monitoring and control.  Column 20 lines 40-55 of Davis discloses an embodiment's software .
	Davis does not explicitly disclose the adjustment by a user.
	However, Devenish discloses this.  Paragraph [0028] of Devinish discloses a computing device (e.g., energy usage system 605 of FIG. 6) can detect a change (e.g., a temporary change in setpoint temperature input by a user).  Paragraph [0026] of Devinish discloses the energy usage system 100 allows for a target budget to be set for each of the utility customers 101a-101n, a projected use to be calculated for the utility customer 101 based on the retrieved usage data for that utility customer, and a budgeting communication to be transmitted to a climate control device 103 (e.g., a smart thermostat) of that utility customer if the projected use is determined to be greater than the target budget. In certain implementations, the budgeting communication may cause the thermostat to alert the utility customer that the utility customer's resource usage is projected to exceed the targeted budget, provide recommendations on how to meet the targeted budget, and/or automatically adjust thermostat settings to meet the targeted budget.
	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine the home automation system as disclosed by Davis, with responding to adjustments by a user as disclosed by Devenish.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a similar device.  Davis and Devenish 
	Davis does not explicitly disclose the further adjustment of the one or more device settings of said network devices being in accordance with a user-defined priority of said network devices for which to alter that one or more device settings.
	However, Nagel discloses this.  Paragraph [0055] of Nagel discloses based on user preferences 561 and the current device status 556, among other data, the control logic 546 may produce control functions 560 for the HAN devices 406 in order to comply with the demand response 516. To do this, the control logic 546 may use a set of reduction priorities 570 and a list of anticipated reduction 572 for each HAN device 406. The reduction priorities 570 may indicate, based on user input, the order of HAN devices 406 from which reduction should be sought.
	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine the home automation system as disclosed by Davis, with having user defined priorities as disclosed by Nagel.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a similar device.  Davis and Nagel are directed toward home automation systems and as such it would be obvious to use the techniques of one in the other.

As to Claim 3, Davis-Devinish-Nagel discloses the computing device of claim 1 wherein upon an update to the allocation amount, the instructions when executed by the at least one processor further cause the at least one processor to determine, substantially in real-time, for a further at least one of said network-connected device(s), further altered device settings(s) feasible for the updated allocation amount (Column 20 lines 40-55 of Davis discloses an embodiment's software may remotely monitor and control smart thermostats such as NEST, ECOBEE, and HONEYWELL WIFI ST, as well as other home automation devices.  Consumers may then be able to set specific parameters limiting their total energy consumption, and an embodiment may be empowered to regulate HVAC use in order to maintain a specific energy bill. A consumer may for instance set a budget of $200 for their monthly bill, and an embodiment may then regulate the temperature in the home and schedule other appliance usage as necessary to not exceed this bill).

As to Claim 4, Davis-Devinish-Nagel discloses the computing device of claim 1 wherein when the variance from the allocation amount is determined, the instructions when executed by the at least one processor further cause the at least one processor to generate an alert indicating that the allocation amount cannot be met and/or the variance from the allocation amount (Figures 41 and 42 of Davis discloses telling the user they are “high” or “on track”).

As to Claim 6, Davis-Devinish-Nagel discloses the computing device of claim 1 wherein said network-connected device(s) are connected to each other in a peer-to-peer manner and each of said network-connected device(s) comprises: a device memory storing computer-executable instructions; a device communication module for communication with said computing device and one or more others of said network-connected device(s), via the network; and at least one device processor coupled to the device memory and the device communication module, wherein said further adjustment is determined and executed by the instructions when executed by the at least one device processor of said one or more of said network-connected device(s) for which said one or more device settings are adjusted (Column 20 lines 40-55 of Davis discloses an embodiment's software may remotely monitor and control smart thermostats such as NEST, ECOBEE, and HONEYWELL WIFI ST, as well as other home automation devices.  Consumers may then be able to set specific parameters limiting their total energy consumption, and an embodiment may be empowered to regulate HVAC use in order to maintain a specific energy bill. A consumer may for instance set a budget of $200 for their monthly bill, and an embodiment may then regulate the temperature in the home and schedule other appliance usage as necessary to not exceed this bill).

As to Claim 7, Davis-Devinish-Nagel discloses the computing device of claim 1 wherein the determination of said one or more others of the device settings of said network-connected device(s) to be further adjusted to maintain the feasibility of the allocation amount is based on additional criteria comprising: adjustment limit(s) of said network-connected device(s); location(s) of said network-connected device(s); environmental condition(s) of said network-connected device(s); power consumption of said network-connected device(s); financial cost of operating said network-connected device(s); and/or thermal output of said network-connected device(s) (Column 20 lines 40-55 of Davis discloses an embodiment's software may remotely monitor and control smart thermostats such as NEST, ECOBEE, and HONEYWELL WIFI ST, as well as other home automation devices.  Consumers may then be able to set specific parameters limiting their total energy consumption, and an embodiment may be empowered to regulate HVAC use in order to maintain a specific energy bill. A consumer may for instance set a budget of $200 for their monthly bill, and an .

As to Claim 8, Davis-Devinish-Nagel discloses the computing device of claim 1 wherein the allocation amount is determined by two or more factors (Column 12 lines 40-45 of Davis discloses based on historical trends, and feedback from the user, a budget is automatically created for the user 106, helping them to monitor their daily, weekly, and monthly consumption and make effective and practice pattern changes to work towards saving energy and money).

As to Claim 9, Davis discloses a system for managing usage of network-connected device(s) over a network, the system comprising: a computing device; and the network-connected device(s); the computing device comprising: a memory storing computer-executable instructions; a communication module for communication with said network-connected device(s) via the network; and at least one processor coupled to the memory and the communication module, the instructions when executed by the at least one processor causing the at least one processor to: 
determine, for at least one of said network-connected device(s), altered device setting(s) feasible for an allocation amount relating to said network- connected device(s), the allocation amount pertaining to a time period (Column 20 lines 40-55 of Davis discloses an embodiment's software may remotely monitor and control smart thermostats such as NEST, ECOBEE, and HONEYWELL WIFI ST, as well as other home automation devices.  Consumers may then be able to set specific parameters limiting their total energy consumption, and an ; and
send, via the communication module, over the network, a signal to each of the at least one of said network-connected device(s) affected by said determined altered device setting(s), each said signal causing each said affected network- connected device to operate in accordance with the respective altered device setting(s) (Column 20 lines 40-55 of Davis discloses an embodiment's software may remotely monitor and control smart thermostats such as NEST, ECOBEE, and HONEYWELL WIFI ST, as well as other home automation devices.  Consumers may then be able to set specific parameters limiting their total energy consumption, and an embodiment may be empowered to regulate HVAC use in order to maintain a specific energy bill. A consumer may for instance set a budget of $200 for their monthly bill, and an embodiment may then regulate the temperature in the home and schedule other appliance usage as necessary to not exceed this bill), 
wherein, once each said affected network-connected device is operating in accordance with said respective altered device setting(s), adjustment [by a user] of one or more device settings of one or more of said network-connected device(s) such that the allocation amount is no longer feasible causes to be automatically determined a further adjustment of one or more others of the device settings of said network-connected device(s) to maintain feasibility of the allocation amount, [the further adjustment of the one or more device settings of said network devices being in accordance with a user-defined priority of said network devices for which to alter that one or more device settings] (Column 20 lines 40-55 ,
wherein when an amount of the adjustment [by the user] of the one or more device settings of the one or more of said network-connected device(s) is such that the allocation amount cannot be met by said determined further adjustment of the one or more others of the device settings of said network-connected device(s), a variance from the allocation amount is determined (Column 12 lines 20-5 of Davis disclose FIG. 10 shows an exemplary resource budget screen that may be presented to a user 106 on the user terminal 104. The display may include a monthly budget established by the user, and a current cost of the resource actually incurred for the month.  Figures 41 and 42 of Davis discloses telling the user they are “high” or “on track”), 
wherein the instructions when executed by the at least one processor further cause the at least one processor to either: prompt for input to execute, deny or override said determined further adjustment (Figure 6 of Davis discloses displaying lowers costs for future run time (616) and user selects current or future run time (618)); or 
execute said determined further adjustment substantially in real-time (Column 2 lines 55-60 of Davis disclose apparatus and methods including easily installed consumer electronic devices that may utilize, have capability and provide advanced smart, real-time, or near real-time, power , and 
wherein said network-connected device(s) are connected to each other in a peer-to- peer manner, and each of said network-connected device(s) comprises: a device memory storing computer-executable instructions; a device communication module for communication with said computing device and one or more others of said network-connected device(s), via the network; and at least one device processor coupled to the device memory and the device communication module, wherein said further adjustment is determined and executed by the instructions when executed by the at least one device processor of said one or more of said network-connected device(s) for which said one or more device settings are adjusted (Column 20 lines 40-55 of Davis discloses an embodiment's software may remotely monitor and control smart thermostats such as NEST, ECOBEE, and HONEYWELL WIFI ST, as well as other home automation devices.  Consumers may then be able to set specific parameters limiting their total energy consumption, and an embodiment may be empowered to regulate HVAC use in order to maintain a specific energy bill. A consumer may for instance set a budget of $200 for their monthly bill, and an embodiment may then regulate the temperature in the home and schedule other appliance usage as necessary to not exceed this bill).
by a user.
	However, Devenish discloses this.  Paragraph [0028] of Devinish discloses a computing device (e.g., energy usage system 605 of FIG. 6) can detect a change (e.g., a temporary change in setpoint temperature input by a user).  Paragraph [0026] of Devinish discloses the energy usage system 100 allows for a target budget to be set for each of the utility customers 101a-101n, a projected use to be calculated for the utility customer 101 based on the retrieved usage data for that utility customer, and a budgeting communication to be transmitted to a climate control device 103 (e.g., a smart thermostat) of that utility customer if the projected use is determined to be greater than the target budget. In certain implementations, the budgeting communication may cause the thermostat to alert the utility customer that the utility customer's resource usage is projected to exceed the targeted budget, provide recommendations on how to meet the targeted budget, and/or automatically adjust thermostat settings to meet the targeted budget.
	Examiner recites the same rationale to combine used for claim 1.
Davis does not explicitly disclose the further adjustment of the one or more device settings of said network devices being in accordance with a user-defined priority of said network devices for which to alter that one or more device settings.
	However, Nagel discloses this.  Paragraph [0055] of Nagel discloses based on user preferences 561 and the current device status 556, among other data, the control logic 546 may produce control functions 560 for the HAN devices 406 in order to comply with the demand response 516. To do this, the control logic 546 may use a set of reduction priorities 570 and a list of anticipated reduction 572 for each HAN device 406. The reduction priorities 570 may indicate, based on user input, the order of HAN devices 406 from which reduction should be sought.


As to Claim 10, Davis-Devinish-Nagel discloses a method for managing usage of network-connected device(s) over a network by a computing device, the computing device comprising at least one processor coupled to a memory and a communication module, the method comprising: 
determining, for at least one of said network-connected device(s), altered device setting(s) feasible for an allocation amount relating to said network-connected device(s), the allocation amount pertaining to a time period (Column 20 lines 40-55 of Davis discloses an embodiment's software may remotely monitor and control smart thermostats such as NEST, ECOBEE, and HONEYWELL WIFI ST, as well as other home automation devices.  Consumers may then be able to set specific parameters limiting their total energy consumption, and an embodiment may be empowered to regulate HVAC use in order to maintain a specific energy bill. A consumer may for instance set a budget of $200 for their monthly bill, and an embodiment may then regulate the temperature in the home and schedule other appliance usage as necessary to not exceed this bill); and
sending, via the communication module, over the network, a signal to each of the at least one of said network-connected device(s) affected by said determined altered device setting(s), each said signal causing each said affected network-connected device to operate in accordance with the respective altered device setting(s) (Column 20 lines 40-55 of Davis discloses an embodiment's software may remotely monitor and control smart thermostats such as NEST, ECOBEE, and HONEYWELL WIFI ST, as well as other home automation devices.  Consumers may then be able to set specific parameters limiting their total energy consumption, ,
wherein, once each said affected network-connected device is operating in accordance with said respective altered device setting(s), adjustment [by a user] of one or more device settings of one or more of said network-connected device(s) such that the allocation amount is no longer feasible causes to be automatically determined a further adjustment of one or more others of the device settings of said network-connected device(s) to maintain feasibility of the allocation amount, [the further adjustment of the one or more device settings of said network devices being in accordance with a user-defined priority of said network devices for which to alter that one or more device settings] (Column 20 lines 40-55 of Davis discloses an embodiment's software may remotely monitor and control smart thermostats such as NEST, ECOBEE, and HONEYWELL WIFI ST, as well as other home automation devices.  Consumers may then be able to set specific parameters limiting their total energy consumption, and an embodiment may be empowered to regulate HVAC use in order to maintain a specific energy bill. A consumer may for instance set a budget of $200 for their monthly bill, and an embodiment may then regulate the temperature in the home and schedule other appliance usage as necessary to not exceed this bill),
wherein when an amount of the adjustment [by the user] of the one or more device settings of the one or more of said network-connected device(s) is such that the allocation amount cannot be met by said determined further adjustment of the one or more others of the device settings of said network-connected device(s), a variance from the allocation amount is determined (Column 12 lines 20-5 of Davis disclose FIG. 10 shows an exemplary resource budget screen that may be presented to a user 106 on the user terminal 104. The display may include a monthly budget established by the user, and a current cost of the resource actually incurred for the month.  Figures 41 and 42 of Davis discloses telling the user they are “high” or “on track”)
the method further comprising either: prompting for input to execute, deny or override said determined further adjustment (Figure 6 of Davis discloses displaying lowers costs for future run time (616) and user selects current or future run time (618)); or 
executing said determined further adjustment substantially in real-time (Column 2 lines 55-60 of Davis disclose apparatus and methods including easily installed consumer electronic devices that may utilize, have capability and provide advanced smart, real-time, or near real-time, power monitoring and control.  Column 20 lines 40-55 of Davis discloses an embodiment's software may remotely monitor and control smart thermostats such as NEST, ECOBEE, and HONEYWELL WIFI ST, as well as other home automation devices.  Consumers may then be able to set specific parameters limiting their total energy consumption, and an embodiment may be empowered to regulate HVAC use in order to maintain a specific energy bill. A consumer may for instance set a budget of $200 for their monthly bill, and an embodiment may then regulate the temperature in the home and schedule other appliance usage as necessary to not exceed this bill).
Davis does not explicitly disclose the adjustment by a user.
	However, Devenish discloses this.  Paragraph [0028] of Devinish discloses a computing device (e.g., energy usage system 605 of FIG. 6) can detect a change (e.g., a temporary change in setpoint temperature input by a user).  Paragraph [0026] of Devinish discloses the energy usage 
	Examiner recites the same rationale to combine used for claim 1.
Davis does not explicitly disclose the further adjustment of the one or more device settings of said network devices being in accordance with a user-defined priority of said network devices for which to alter that one or more device settings.
	However, Nagel discloses this.  Paragraph [0055] of Nagel discloses based on user preferences 561 and the current device status 556, among other data, the control logic 546 may produce control functions 560 for the HAN devices 406 in order to comply with the demand response 516. To do this, the control logic 546 may use a set of reduction priorities 570 and a list of anticipated reduction 572 for each HAN device 406. The reduction priorities 570 may indicate, based on user input, the order of HAN devices 406 from which reduction should be sought.
Examiner recites the same rationale to combine used for claim 1.

As to Claim 12, Davis-Devinish-Nagel discloses the method of claim 10 further comprising, upon an update to the allocation amount, determining, substantially in real-time, for a further at least one of said network-connected device(s), further altered device setting(s) feasible for the updated allocation amount (Column 20 lines 40-55 of Davis discloses an embodiment's software may remotely monitor and control smart thermostats such as NEST, ECOBEE, and HONEYWELL WIFI ST, as well as other home automation devices.  Consumers may then be able to set specific parameters limiting their total energy consumption, and an embodiment may be empowered to regulate HVAC use in order to maintain a specific energy bill. A consumer may for instance set a budget of $200 for their monthly bill, and an embodiment may then regulate the temperature in the home and schedule other appliance usage as necessary to not exceed this bill).

As to Claim 13, Davis-Devinish-Nagel discloses the method of claim 10 further comprising generating an alert when the variance from the allocation amount is determined, the alert indicating that the allocation amount cannot be met and/or the variance from the allocation amount (Figures 41 and 42 of Davis discloses telling the user they are “high” or “on track”).

As to Claim 15, Davis-Devinish-Nagel discloses the method of claim 10 wherein said network-connected device(s) are connected to each other in a peer-to-peer manner, and each of said network-connected device(s) comprises at least one device processor coupled to a device memory and a device communication module for communication with said computing device and one or more others of said network-connected device(s), via the network, and wherein said further adjustment is determined and executed by the instructions when executed by the at least one device processor of said one or more of said network-connected device(s) for which said one or more device settings are adjusted (Column 20 lines 40-55 of Davis discloses an embodiment's software may remotely monitor and control smart thermostats such as NEST, ECOBEE, and HONEYWELL WIFI ST, as well as other home automation devices.  Consumers may then be able to set specific parameters limiting their total energy consumption, and an embodiment may be empowered to regulate HVAC use in order to maintain a specific energy bill. A consumer may for instance set a budget of $200 for their monthly bill, and an embodiment may then regulate the temperature in the home and schedule other appliance usage as necessary to not exceed this bill).

As to Claim 16, Davis-Devinish-Nagel discloses the method of claim 10 wherein the determination of said one or more others of the device settings of said network-connected device(s) to be further adjusted to maintain the feasibility of the allocation amount is based on additional criteria comprising: adjustment limit(s) of said network-connected device(s); location(s) of said network-connected device(s); environmental condition(s) of said network-connected device(s); power consumption of said network-connected device(s); financial cost of operating said network-connected device(s); and/or thermal output of said network-connected device(s) (Column 20 lines 40-55 of Davis discloses an embodiment's software may remotely monitor and control smart thermostats such as NEST, ECOBEE, and HONEYWELL WIFI ST, as well as other home automation devices.  Consumers may then be able to set specific parameters limiting their total energy consumption, and an embodiment may be empowered to regulate HVAC use in order to maintain a specific energy bill. A consumer may for instance set a budget of $200 for their monthly bill, and an embodiment may then .

As to Claim 17, Davis-Devinish-Nagel discloses the method of claim 10 wherein the allocation amount is determined by two or more factors (Column 12 lines 40-45 of Davis discloses based on historical trends, and feedback from the user, a budget is automatically created for the user 106, helping them to monitor their daily, weekly, and monthly consumption and make effective and practice pattern changes to work towards saving energy and money).

As to Claim 18, Davis discloses a non-transitory computer-readable medium for managing usage of network-connected device(s) over a network, the computer-readable medium comprising computer-executable instructions for: 
determining, for at least one of said network-connected device(s), altered device setting(s) feasible for an allocation amount relating to said network-connected device(s), the allocation amount pertaining to a time period (Column 20 lines 40-55 of Davis discloses an embodiment's software may remotely monitor and control smart thermostats such as NEST, ECOBEE, and HONEYWELL WIFI ST, as well as other home automation devices.  Consumers may then be able to set specific parameters limiting their total energy consumption, and an embodiment may be empowered to regulate HVAC use in order to maintain a specific energy bill. A consumer may for instance set a budget of $200 for their monthly bill, and an embodiment may then regulate the temperature in the home and schedule other appliance usage as necessary to not exceed this bill); and 
sending, over the network, a signal to each of the at least one of said network-connected device(s) affected by said determined altered device setting(s), each said signal causing each said affected network-connected device to operate in accordance with the respective altered device setting(s) (Column 20 lines 40-55 of Davis discloses an embodiment's software may remotely monitor and control smart thermostats such as NEST, ECOBEE, and HONEYWELL WIFI ST, as well as other home automation devices.  Consumers may then be able to set specific parameters limiting their total energy consumption, and an embodiment may be empowered to regulate HVAC use in order to maintain a specific energy bill. A consumer may for instance set a budget of $200 for their monthly bill, and an embodiment may then regulate the temperature in the home and schedule other appliance usage as necessary to not exceed this bill),
wherein, once each said affected network-connected device is operating in accordance with said respective altered device setting(s), adjustment [by a user] of one or more device settings of one or more of said network-connected device(s) such that the allocation amount is no longer feasible causes to be automatically determined a further adjustment of one or more others of the device settings of said network-connected device(s) to maintain feasibility of the allocation amount, [the further adjustment of the one or more device settings of said network devices being in accordance with a user-defined priority of said network devices for which to alter that one or more device settings] (Column 20 lines 40-55 of Davis discloses an embodiment's software may remotely monitor and control smart thermostats such as NEST, ECOBEE, and HONEYWELL WIFI ST, as well as other home automation devices.  Consumers may then be able to set specific parameters limiting their total energy consumption, and an embodiment may be empowered to regulate HVAC use in order to maintain a specific energy bill. A consumer may for instance set a budget of $200 for their ,
wherein when an amount of the adjustment [by the user] of the one or more device settings of the one or more of said network-connected device(s) is such that the allocation amount cannot be met by said determined further adjustment of the one or more others of the device settings of said network-connected device(s), a variance from the allocation amount is determined (Column 12 lines 20-5 of Davis disclose FIG. 10 shows an exemplary resource budget screen that may be presented to a user 106 on the user terminal 104. The display may include a monthly budget established by the user, and a current cost of the resource actually incurred for the month.  Figures 41 and 42 of Davis discloses telling the user they are “high” or “on track”)
the computer-readable medium further comprising computer-executable instructions for either: prompting for input to execute, deny or override said determined further adjustment (Figure 6 of Davis discloses displaying lowers costs for future run time (616) and user selects current or future run time (618)); or 
executing said determined further adjustment substantially in real-time (Column 2 lines 55-60 of Davis disclose apparatus and methods including easily installed consumer electronic devices that may utilize, have capability and provide advanced smart, real-time, or near real-time, power monitoring and control.  Column 20 lines 40-55 of Davis discloses an embodiment's software may remotely monitor and control smart thermostats such as NEST, ECOBEE, and HONEYWELL WIFI ST, as well as other home automation devices.  Consumers may then be able to set specific parameters limiting their total energy consumption, and an embodiment may be empowered to regulate HVAC use in order to maintain a specific energy bill. A consumer .
Davis does not explicitly disclose the adjustment by a user.
	However, Devenish discloses this.  Paragraph [0028] of Devinish discloses a computing device (e.g., energy usage system 605 of FIG. 6) can detect a change (e.g., a temporary change in setpoint temperature input by a user).  Paragraph [0026] of Devinish discloses the energy usage system 100 allows for a target budget to be set for each of the utility customers 101a-101n, a projected use to be calculated for the utility customer 101 based on the retrieved usage data for that utility customer, and a budgeting communication to be transmitted to a climate control device 103 (e.g., a smart thermostat) of that utility customer if the projected use is determined to be greater than the target budget. In certain implementations, the budgeting communication may cause the thermostat to alert the utility customer that the utility customer's resource usage is projected to exceed the targeted budget, provide recommendations on how to meet the targeted budget, and/or automatically adjust thermostat settings to meet the targeted budget.
	Examiner recites the same rationale to combine used for claim 1.
Davis does not explicitly disclose the further adjustment of the one or more device settings of said network devices being in accordance with a user-defined priority of said network devices for which to alter that one or more device settings.
	However, Nagel discloses this.  Paragraph [0055] of Nagel discloses based on user preferences 561 and the current device status 556, among other data, the control logic 546 may produce control functions 560 for the HAN devices 406 in order to comply with the demand response 516. To do this, the control logic 546 may use a set of reduction priorities 570 and a list 
Examiner recites the same rationale to combine used for claim 1.

As to Claim 20, Davis-Devinish-Nagel discloses the non-transitory computer-readable medium of claim 18, the computer-executable instructions further for, upon an update to the allocation amount, determining, substantially in real-time, for a further at least one of said network-connected device(s), further altered device setting(s) feasible for the updated allocation amount (Column 20 lines 40-55 of Davis discloses an embodiment's software may remotely monitor and control smart thermostats such as NEST, ECOBEE, and HONEYWELL WIFI ST, as well as other home automation devices.  Consumers may then be able to set specific parameters limiting their total energy consumption, and an embodiment may be empowered to regulate HVAC use in order to maintain a specific energy bill. A consumer may for instance set a budget of $200 for their monthly bill, and an embodiment may then regulate the temperature in the home and schedule other appliance usage as necessary to not exceed this bill).

Claims 2, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Davis-Devinish and further in view of US Pub. No. 2010/0289643 to Trundle et al. (hereinafter “Trundle”).

As to Claim 2, Davis-Devinish-Nagel discloses the computing device of claim 1 wherein the allocation amount is selected from the group consisting of a financial budget, [a power consumption budget, and an energy consumption budget] (Column 20 lines 40-55 of Davis discloses an embodiment's software may remotely monitor and control smart thermostats such as NEST, ECOBEE, and HONEYWELL WIFI ST, as well as other home automation devices.  Consumers may then be able to set specific parameters limiting their total energy consumption, and an embodiment may be empowered to regulate HVAC use in order to maintain a specific energy bill. A consumer may for instance set a budget of $200 for their monthly bill, and an embodiment may then regulate the temperature in the home and schedule other appliance usage as necessary to not exceed this bill).
Davis does not explicitly disclose a power consumption budget, and an energy consumption budget.  However, examiner notes that column 20 lines 40-55 of Davis discloses consumers may then be able to set specific parameters limiting their total energy consumption.
However, Trundle discloses this.  Paragraph [0172] of Trundle discloses the energy management profile may define energy consumption thresholds for the one or more monitored properties in terms of an energy cost budget or energy usage measurements.  Examiner notes that power consumption and energy consumption appear to be the same in applicant’s specification.  
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine the automated control system as disclosed by Davis, with considering a power/energy consumption budget as disclosed by Trundle.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a similar device.  Davis and Trundle are directed toward automated control systems and as such it would be obvious to use the techniques of one in the other.

As to Claim 11, Davis-Devinish-Nagel discloses the method of claim 10 wherein the allocation amount is selected from the group consisting of a financial budget, [a power consumption budget, and an energy consumption budget] (Column 20 lines 40-55 of Davis discloses an embodiment's software may remotely monitor and control smart thermostats such as NEST, ECOBEE, and HONEYWELL WIFI ST, as well as other home automation devices.  Consumers may then be able to set specific parameters limiting their total energy consumption, and an embodiment may be empowered to regulate HVAC use in order to maintain a specific energy bill. A consumer may for instance set a budget of $200 for their monthly bill, and an embodiment may then regulate the temperature in the home and schedule other appliance usage as necessary to not exceed this bill).
Davis does not explicitly disclose a power consumption budget, and an energy consumption budget.  However, examiner notes that column 20 lines 40-55 of Davis discloses consumers may then be able to set specific parameters limiting their total energy consumption.
However, Trundle discloses this.  Paragraph [0172] of Trundle discloses the energy management profile may define energy consumption thresholds for the one or more monitored properties in terms of an energy cost budget or energy usage measurements.  Examiner notes that power consumption and energy consumption appear to be the same in applicant’s specification.  
	Examiner recites the same rationale to combine used for claim 2.

As to Claim 19, Davis-Devinish-Nagel discloses the non-transitory computer-readable medium of claim 18, wherein the allocation amount is selected from the group consisting of a financial budget, [a power consumption budget, and an energy consumption budget] (Column 20 lines 40-55 of Davis discloses an embodiment's software may remotely monitor and control smart thermostats such as NEST, ECOBEE, and HONEYWELL WIFI ST, as well as other home automation devices.  Consumers may then be able to set specific parameters limiting their total energy consumption, and an embodiment may be empowered to regulate HVAC use in order to maintain a specific energy bill. A consumer may for instance set a budget of $200 for their monthly bill, and an embodiment may then regulate the temperature in the home and schedule other appliance usage as necessary to not exceed this bill).
Davis does not explicitly disclose a power consumption budget, and an energy consumption budget.  However, examiner notes that column 20 lines 40-55 of Davis discloses consumers may then be able to set specific parameters limiting their total energy consumption.
However, Trundle discloses this.  Paragraph [0172] of Trundle discloses the energy management profile may define energy consumption thresholds for the one or more monitored properties in terms of an energy cost budget or energy usage measurements.  Examiner notes that power consumption and energy consumption appear to be the same in applicant’s specification.  
	Examiner recites the same rationale to combine used for claim 2.

Claims 1, 3, 4, 6-10, 12, 13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2016/0132975 to Liao et al. (hereinafter “Liao”) and further in view of US Pub. No. 2007/0203860 to Golden et al. (hereinafter “Golden”) and further in view of Nagel.

As to Claim 1, Liao discloses a computing device for managing usage of network-connected device(s) over a network, the computing device comprising: a memory storing computer-executable instructions; a communication module for communication with said network-connected device(s) via the network; and at least one processor coupled to the memory and the communication module, the instructions when executed by the at least one processor causing the at least one processor to: 
determine, for at least one of said network-connected device(s), altered device setting(s) feasible for an allocation amount relating to said network- connected device(s), the allocation amount pertaining to a time period (Paragraph [0097] of Liao discloses the system 800 allows for a target budget to be set for each of the utility customers 801a-801n, a projected use to be calculated for the utility customer 801a-801n based on the retrieved usage data for that utility customer, and a budgeting communication to be transmitted to a climate control device 803a-803n (e.g., a thermostat) or other device (e.g., mobile device) of that utility customer if the projected use is determined to be greater than the target budget. In certain implementations, the budgeting communication may cause the thermostat to alert the utility customer that the utility customer's resource usage is projected to exceed the targeted budget, provide recommendations on how to meet the targeted budget, and/or automatically adjust thermostat settings to meet the targeted budget); and
send, via the communication module, over the network, a signal to each of the at least one of said network-connected device(s) affected by said determined altered device setting(s), each said signal causing each said affected network- connected device to operate in accordance with the respective altered device setting(s) (Paragraph [0097] of Liao discloses the system 800 allows for a target budget to be set for each of the utility customers 801a-801n, a projected use to be calculated for the utility customer 801a-801n based on the retrieved usage data for that utility customer, and a budgeting communication to be transmitted to a climate , 
wherein, once each said affected network-connected device is operating in accordance with said respective altered device setting(s), adjustment [by a user] of one or more device settings of one or more of said network-connected device(s) such that the allocation amount is no longer feasible causes to be automatically determined a further adjustment of one or more others of the device settings of said network-connected device(s) to maintain feasibility of the allocation amount, [the further adjustment of the one or more device settings of said network devices being in accordance with a user-defined priority of said network devices for which to alter that one or more device settings] (Paragraph [0097] of Liao discloses the system 800 allows for a target budget to be set for each of the utility customers 801a-801n, a projected use to be calculated for the utility customer 801a-801n based on the retrieved usage data for that utility customer, and a budgeting communication to be transmitted to a climate control device 803a-803n (e.g., a thermostat) or other device (e.g., mobile device) of that utility customer if the projected use is determined to be greater than the target budget. In certain implementations, the budgeting communication may cause the thermostat to alert the utility customer that the utility customer's resource usage is projected to exceed the targeted budget, provide recommendations on how to meet the targeted budget, and/or automatically adjust thermostat settings to meet the targeted budget),
wherein when an amount of the adjustment [by the user] of the one or more device settings of the one or more of said network-connected device(s) is such that the allocation amount cannot be met by said determined further adjustment of the one or more others of the device settings of said network-connected device(s), a variance from the allocation amount is determined (Paragraph [0097] of Liao discloses the system 800 allows for a target budget to be set for each of the utility customers 801a-801n, a projected use to be calculated for the utility customer 801a-801n based on the retrieved usage data for that utility customer, and a budgeting communication to be transmitted to a climate control device 803a-803n (e.g., a thermostat) or other device (e.g., mobile device) of that utility customer if the projected use is determined to be greater than the target budget. In certain implementations, the budgeting communication may cause the thermostat to alert the utility customer that the utility customer's resource usage is projected to exceed the targeted budget, provide recommendations on how to meet the targeted budget, and/or automatically adjust thermostat settings to meet the targeted budget)
wherein the instructions when executed by the at least one processor further cause the at least one processor to either: prompt for input to execute, deny or override said determined further adjustment; or execute said determined further adjustment substantially in real-time (Paragraph [0097] of Liao discloses the system 800 allows for a target budget to be set for each of the utility customers 801a-801n, a projected use to be calculated for the utility customer 801a-801n based on the retrieved usage data for that utility customer, and a budgeting communication to be transmitted to a climate control device 803a-803n (e.g., a thermostat) or other device (e.g., mobile device) of that utility customer if the projected use is determined to be greater than the target budget. In certain implementations, the budgeting communication may cause the thermostat to alert the utility customer that the utility customer's resource usage is .
	Liao does not explicitly disclose adjustment by a user.  
However, Golden discloses this.  Paragraph [0054] of Golden discloses if the projected cost is outside a limit or range established for the energy budget (e.g., the budget would be exceeded or would fall below the budget by a certain margin), an alert is generated in step 606 and (optionally) transmitted to the customer via any of various methods. Additionally, in step 606 the system may suggest changes to the customer in order to bring the projected costs back within budget. For example, if it is the middle of the month (i.e., 15 days remaining) and the budget is expected to be exceeded by $80, the system can recommend and even automatically lower the thermostat setting by 12 degrees for the remaining 15 days of the month in order to achieve the necessary $80 savings. If, however, the user had set the system to COMFORT mode which prevented reducing the thermostat by more than a certain level, the system could make the maximum thermostat reduction and suggest other changes (e.g., turning off the hot-water heater for the maximum permitted time periods).  Paragraph [0038] of Golden discloses the user selects the HIGH SECURITY mode.  Paragraph [0055] of Golden discloses the system mode is changed from COMFORT to CONSERVATION.  
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine the thermostat controlling system as disclosed by Liao, with responding to adjustment by a user as disclosed by Golden.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a similar device.  Liao and Golden are directed toward automated control systems and as such it would be obvious to use the techniques of one in the other.
the further adjustment of the one or more device settings of said network devices being in accordance with a user-defined priority of said network devices for which to alter that one or more device settings.
	However, Nagel discloses this.  Paragraph [0055] of Nagel discloses based on user preferences 561 and the current device status 556, among other data, the control logic 546 may produce control functions 560 for the HAN devices 406 in order to comply with the demand response 516. To do this, the control logic 546 may use a set of reduction priorities 570 and a list of anticipated reduction 572 for each HAN device 406. The reduction priorities 570 may indicate, based on user input, the order of HAN devices 406 from which reduction should be sought.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine the thermostat controlling system as disclosed by Liao, with having user defined priorities as disclosed by Nagel.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a similar device.  Liao and Nagel are directed toward automated control systems and as such it would be obvious to use the techniques of one in the other.

As to Claim 3, Liao-Golden discloses the computing device of claim 1 wherein upon an update to the allocation amount, the instructions when executed by the at least one processor further cause the at least one processor to determine, substantially in real-time, for a further at least one of said network-connected device(s), further altered device settings(s) feasible for the updated allocation amount (Paragraph [0097] of Liao discloses the system 800 allows for a target budget to be set for each of the utility customers 801a-801n, a 

As to Claim 4, Liao-Golden discloses the computing device of claim 1 wherein when the variance from the allocation amount is determined, the instructions when executed by the at least one processor further cause the at least one processor to generate an alert indicating that the allocation amount cannot be met and/or the variance from the allocation amount (Paragraph [0097] of Liao discloses the system 800 allows for a target budget to be set for each of the utility customers 801a-801n, a projected use to be calculated for the utility customer 801a-801n based on the retrieved usage data for that utility customer, and a budgeting communication to be transmitted to a climate control device 803a-803n (e.g., a thermostat) or other device (e.g., mobile device) of that utility customer if the projected use is determined to be greater than the target budget. In certain implementations, the budgeting communication may cause the thermostat to alert the utility customer that the utility customer's resource usage is projected to exceed the targeted budget, provide recommendations on how to meet the targeted budget, and/or automatically adjust thermostat settings to meet the targeted budget).

As to Claim 6, Liao-Golden discloses the computing device of claim 1 wherein said network-connected device(s) are connected to each other in a peer-to-peer manner and each of said network-connected device(s) comprises: a device memory storing computer-executable instructions; a device communication module for communication with said computing device and one or more others of said network-connected device(s), via the network; and at least one device processor coupled to the device memory and the device communication module, wherein said further adjustment is determined and executed by the instructions when executed by the at least one device processor of said one or more of said network-connected device(s) for which said one or more device settings are adjusted (Paragraph [0097] of Liao discloses the system 800 allows for a target budget to be set for each of the utility customers 801a-801n, a projected use to be calculated for the utility customer 801a-801n based on the retrieved usage data for that utility customer, and a budgeting communication to be transmitted to a climate control device 803a-803n (e.g., a thermostat) or other device (e.g., mobile device) of that utility customer if the projected use is determined to be greater than the target budget. In certain implementations, the budgeting communication may cause the thermostat to alert the utility customer that the utility customer's resource usage is projected to exceed the targeted budget, provide recommendations on how to meet the targeted budget, and/or automatically adjust thermostat settings to meet the targeted budget).

As to Claim 7, Liao-Golden discloses the computing device of claim 1 wherein the determination of said one or more others of the device settings of said network-connected device(s) to be further adjusted to maintain the feasibility of the allocation amount is based on additional criteria comprising: adjustment limit(s) of said network-connected device(s); location(s) of said network-connected device(s); environmental condition(s) of said network-connected device(s); power consumption of said network-connected device(s); financial cost of operating said network-connected device(s); and/or thermal output of said network-connected device(s) (Paragraph [0097] of Liao discloses the system 800 allows for a target budget to be set for each of the utility customers 801a-801n, a projected use to be calculated for the utility customer 801a-801n based on the retrieved usage data for that utility customer, and a budgeting communication to be transmitted to a climate control device 803a-803n (e.g., a thermostat) or other device (e.g., mobile device) of that utility customer if the projected use is determined to be greater than the target budget. In certain implementations, the budgeting communication may cause the thermostat to alert the utility customer that the utility customer's resource usage is projected to exceed the targeted budget, provide recommendations on how to meet the targeted budget, and/or automatically adjust thermostat settings to meet the targeted budget).

As to Claim 8, Liao-Golden discloses the computing device of claim 1 wherein the allocation amount is determined by two or more factors (Paragraph [0097] of Liao discloses the system 800 allows for a target budget to be set for each of the utility customers 801a-801n, a projected use to be calculated for the utility customer 801a-801n based on the retrieved usage data for that utility customer, and a budgeting communication to be transmitted to a climate control device 803a-803n (e.g., a thermostat) or other device (e.g., mobile device) of that utility customer if the projected use is determined to be greater than the target budget. In certain implementations, the budgeting communication may cause the thermostat to alert the utility customer that the utility customer's resource usage is projected to exceed the targeted budget, .

As to Claim 9, Liao discloses a system for managing usage of network-connected device(s) over a network, the system comprising: a computing device; and the network-connected device(s); the computing device comprising: a memory storing computer-executable instructions; a communication module for communication with said network-connected device(s) via the network; and at least one processor coupled to the memory and the communication module, the instructions when executed by the at least one processor causing the at least one processor to: 
determine, for at least one of said network-connected device(s), altered device setting(s) feasible for an allocation amount relating to said network- connected device(s), the allocation amount pertaining to a time period (Paragraph [0097] of Liao discloses the system 800 allows for a target budget to be set for each of the utility customers 801a-801n, a projected use to be calculated for the utility customer 801a-801n based on the retrieved usage data for that utility customer, and a budgeting communication to be transmitted to a climate control device 803a-803n (e.g., a thermostat) or other device (e.g., mobile device) of that utility customer if the projected use is determined to be greater than the target budget. In certain implementations, the budgeting communication may cause the thermostat to alert the utility customer that the utility customer's resource usage is projected to exceed the targeted budget, provide recommendations on how to meet the targeted budget, and/or automatically adjust thermostat settings to meet the targeted budget); and
send, via the communication module, over the network, a signal to each of the at least one of said network-connected device(s) affected by said determined altered device setting(s), each said signal causing each said affected network- connected device to operate in accordance with the respective altered device setting(s) (Paragraph [0097] of Liao discloses the system 800 allows for a target budget to be set for each of the utility customers 801a-801n, a projected use to be calculated for the utility customer 801a-801n based on the retrieved usage data for that utility customer, and a budgeting communication to be transmitted to a climate control device 803a-803n (e.g., a thermostat) or other device (e.g., mobile device) of that utility customer if the projected use is determined to be greater than the target budget. In certain implementations, the budgeting communication may cause the thermostat to alert the utility customer that the utility customer's resource usage is projected to exceed the targeted budget, provide recommendations on how to meet the targeted budget, and/or automatically adjust thermostat settings to meet the targeted budget), 
wherein, once each said affected network-connected device is operating in accordance with said respective altered device setting(s), adjustment [by a user] of one or more device settings of one or more of said network-connected device(s) such that the allocation amount is no longer feasible causes to be automatically determined a further adjustment of one or more others of the device settings of said network-connected device(s) to maintain feasibility of the allocation amount, [the further adjustment of the one or more device settings of said network devices being in accordance with a user-defined priority of said network devices for which to alter that one or more device settings] (Paragraph [0097] of Liao discloses the system 800 allows for a target budget to be set for each of the utility customers 801a-801n, a projected use to be calculated for the utility customer 801a-801n based on the ,
wherein when an amount of the adjustment [by the user] of the one or more device settings of the one or more of said network-connected device(s) is such that the allocation amount cannot be met by said determined further adjustment of the one or more others of the device settings of said network-connected device(s), a variance from the allocation amount is determined (Paragraph [0097] of Liao discloses the system 800 allows for a target budget to be set for each of the utility customers 801a-801n, a projected use to be calculated for the utility customer 801a-801n based on the retrieved usage data for that utility customer, and a budgeting communication to be transmitted to a climate control device 803a-803n (e.g., a thermostat) or other device (e.g., mobile device) of that utility customer if the projected use is determined to be greater than the target budget. In certain implementations, the budgeting communication may cause the thermostat to alert the utility customer that the utility customer's resource usage is projected to exceed the targeted budget, provide recommendations on how to meet the targeted budget, and/or automatically adjust thermostat settings to meet the targeted budget), 
wherein the instructions when executed by the at least one processor further cause the at least one processor to either: prompt for input to execute, deny or override said determined further adjustment (Paragraph [0097] of Liao discloses the system 800 allows for a target ; or 
execute said determined further adjustment substantially in real-time (Paragraph [0097] of Liao discloses the system 800 allows for a target budget to be set for each of the utility customers 801a-801n, a projected use to be calculated for the utility customer 801a-801n based on the retrieved usage data for that utility customer, and a budgeting communication to be transmitted to a climate control device 803a-803n (e.g., a thermostat) or other device (e.g., mobile device) of that utility customer if the projected use is determined to be greater than the target budget. In certain implementations, the budgeting communication may cause the thermostat to alert the utility customer that the utility customer's resource usage is projected to exceed the targeted budget, provide recommendations on how to meet the targeted budget, and/or automatically adjust thermostat settings to meet the targeted budget), and 
wherein said network-connected device(s) are connected to each other in a peer-to- peer manner, and each of said network-connected device(s) comprises: a device memory storing computer-executable instructions; a device communication module for communication with said computing device and one or more others of said network-connected device(s), via the network; and at least one device processor coupled to the device memory and the device communication module, wherein said further adjustment is determined and executed by the instructions when executed by the at least one device processor of said one or more of said network-connected device(s) for which said one or more device settings are adjusted (Paragraph [0097] of Liao discloses the system 800 allows for a target budget to be set for each of the utility customers 801a-801n, a projected use to be calculated for the utility customer 801a-801n based on the retrieved usage data for that utility customer, and a budgeting communication to be transmitted to a climate control device 803a-803n (e.g., a thermostat) or other device (e.g., mobile device) of that utility customer if the projected use is determined to be greater than the target budget. In certain implementations, the budgeting communication may cause the thermostat to alert the utility customer that the utility customer's resource usage is projected to exceed the targeted budget, provide recommendations on how to meet the targeted budget, and/or automatically adjust thermostat settings to meet the targeted budget).
Liao does not explicitly disclose adjustment by a user.  
However, Golden discloses this.  Paragraph [0054] of Golden discloses if the projected cost is outside a limit or range established for the energy budget (e.g., the budget would be exceeded or would fall below the budget by a certain margin), an alert is generated in step 606 and (optionally) transmitted to the customer via any of various methods. Additionally, in step 606 the system may suggest changes to the customer in order to bring the projected costs back within budget. For example, if it is the middle of the month (i.e., 15 days remaining) and the budget is expected to be exceeded by $80, the system can recommend and even automatically lower the thermostat setting by 12 degrees for the remaining 15 days of the month in order to achieve the necessary $80 savings. If, however, the user had set the system to COMFORT mode 
	Examiner recites the same rationale to combine used for claim 1.
Liao does not explicitly disclose the further adjustment of the one or more device settings of said network devices being in accordance with a user-defined priority of said network devices for which to alter that one or more device settings.
	However, Nagel discloses this.  Paragraph [0055] of Nagel discloses based on user preferences 561 and the current device status 556, among other data, the control logic 546 may produce control functions 560 for the HAN devices 406 in order to comply with the demand response 516. To do this, the control logic 546 may use a set of reduction priorities 570 and a list of anticipated reduction 572 for each HAN device 406. The reduction priorities 570 may indicate, based on user input, the order of HAN devices 406 from which reduction should be sought.
Examiner recites the same rationale to combine used for claim 1.

As to Claim 10, Liao discloses a method for managing usage of network-connected device(s) over a network by a computing device, the computing device comprising at least one processor coupled to a memory and a communication module, the method comprising: 
determining, for at least one of said network-connected device(s), altered device setting(s) feasible for an allocation amount relating to said network-connected device(s), the allocation amount pertaining to a time period (Paragraph [0097] of Liao discloses the system 800 allows for a target budget to be set for each of the utility customers 801a-801n, a projected use to be calculated for the utility customer 801a-801n based on the retrieved usage data for that utility customer, and a budgeting communication to be transmitted to a climate control device 803a-803n (e.g., a thermostat) or other device (e.g., mobile device) of that utility customer if the projected use is determined to be greater than the target budget. In certain implementations, the budgeting communication may cause the thermostat to alert the utility customer that the utility customer's resource usage is projected to exceed the targeted budget, provide recommendations on how to meet the targeted budget, and/or automatically adjust thermostat settings to meet the targeted budget); and
sending, via the communication module, over the network, a signal to each of the at least one of said network-connected device(s) affected by said determined altered device setting(s), each said signal causing each said affected network-connected device to operate in accordance with the respective altered device setting(s) (Paragraph [0097] of Liao discloses the system 800 allows for a target budget to be set for each of the utility customers 801a-801n, a projected use to be calculated for the utility customer 801a-801n based on the retrieved usage data for that utility customer, and a budgeting communication to be transmitted to a climate control device 803a-803n (e.g., a thermostat) or other device (e.g., mobile device) of that utility customer if the projected use is determined to be greater than the target budget. In certain implementations, the budgeting communication may cause the thermostat to alert the utility customer that the utility customer's resource usage is projected to exceed the targeted budget, provide recommendations on how to meet the targeted budget, and/or automatically adjust thermostat settings to meet the targeted budget),
wherein, once each said affected network-connected device is operating in accordance with said respective altered device setting(s), adjustment [by a user] of one or more device settings of one or more of said network-connected device(s) such that the allocation amount is no longer feasible causes to be automatically determined a further adjustment of one or more others of the device settings of said network-connected device(s) to maintain feasibility of the allocation amount, [the further adjustment of the one or more device settings of said network devices being in accordance with a user-defined priority of said network devices for which to alter that one or more device settings] (Paragraph [0097] of Liao discloses the system 800 allows for a target budget to be set for each of the utility customers 801a-801n, a projected use to be calculated for the utility customer 801a-801n based on the retrieved usage data for that utility customer, and a budgeting communication to be transmitted to a climate control device 803a-803n (e.g., a thermostat) or other device (e.g., mobile device) of that utility customer if the projected use is determined to be greater than the target budget. In certain implementations, the budgeting communication may cause the thermostat to alert the utility customer that the utility customer's resource usage is projected to exceed the targeted budget, provide recommendations on how to meet the targeted budget, and/or automatically adjust thermostat settings to meet the targeted budget),
wherein when an amount of the adjustment [by the user] of the one or more device settings of the one or more of said network-connected device(s) is such that the allocation amount cannot be met by said determined further adjustment of the one or more others of the device settings of said network-connected device(s), a variance from the allocation amount is determined (Paragraph [0097] of Liao discloses the system 800 allows for a target budget to be set for each of the utility customers 801a-801n, a projected use to be calculated for the utility 
the method further comprising either: prompting for input to execute, deny or override said determined further adjustment (Paragraph [0097] of Liao discloses the system 800 allows for a target budget to be set for each of the utility customers 801a-801n, a projected use to be calculated for the utility customer 801a-801n based on the retrieved usage data for that utility customer, and a budgeting communication to be transmitted to a climate control device 803a-803n (e.g., a thermostat) or other device (e.g., mobile device) of that utility customer if the projected use is determined to be greater than the target budget. In certain implementations, the budgeting communication may cause the thermostat to alert the utility customer that the utility customer's resource usage is projected to exceed the targeted budget, provide recommendations on how to meet the targeted budget, and/or automatically adjust thermostat settings to meet the targeted budget); or 
executing said determined further adjustment substantially in real-time (Paragraph [0097] of Liao discloses the system 800 allows for a target budget to be set for each of the utility customers 801a-801n, a projected use to be calculated for the utility customer 801a-801n based on the retrieved usage data for that utility customer, and a budgeting communication to be transmitted to a climate control device 803a-803n (e.g., a thermostat) or other device (e.g., .
Liao does not explicitly disclose adjustment by a user.  
However, Golden discloses this.  Paragraph [0054] of Golden discloses if the projected cost is outside a limit or range established for the energy budget (e.g., the budget would be exceeded or would fall below the budget by a certain margin), an alert is generated in step 606 and (optionally) transmitted to the customer via any of various methods. Additionally, in step 606 the system may suggest changes to the customer in order to bring the projected costs back within budget. For example, if it is the middle of the month (i.e., 15 days remaining) and the budget is expected to be exceeded by $80, the system can recommend and even automatically lower the thermostat setting by 12 degrees for the remaining 15 days of the month in order to achieve the necessary $80 savings. If, however, the user had set the system to COMFORT mode which prevented reducing the thermostat by more than a certain level, the system could make the maximum thermostat reduction and suggest other changes (e.g., turning off the hot-water heater for the maximum permitted time periods).  Paragraph [0038] of Golden discloses the user selects the HIGH SECURITY mode.  Paragraph [0055] of Golden discloses the system mode is changed from COMFORT to CONSERVATION.
	Examiner recites the same rationale to combine used for claim 1.
the further adjustment of the one or more device settings of said network devices being in accordance with a user-defined priority of said network devices for which to alter that one or more device settings.
	However, Nagel discloses this.  Paragraph [0055] of Nagel discloses based on user preferences 561 and the current device status 556, among other data, the control logic 546 may produce control functions 560 for the HAN devices 406 in order to comply with the demand response 516. To do this, the control logic 546 may use a set of reduction priorities 570 and a list of anticipated reduction 572 for each HAN device 406. The reduction priorities 570 may indicate, based on user input, the order of HAN devices 406 from which reduction should be sought.
Examiner recites the same rationale to combine used for claim 1.

As to Claim 12, Liao-Golden discloses the method of claim 10 further comprising, upon an update to the allocation amount, determining, substantially in real-time, for a further at least one of said network-connected device(s), further altered device setting(s) feasible for the updated allocation amount (Paragraph [0097] of Liao discloses the system 800 allows for a target budget to be set for each of the utility customers 801a-801n, a projected use to be calculated for the utility customer 801a-801n based on the retrieved usage data for that utility customer, and a budgeting communication to be transmitted to a climate control device 803a-803n (e.g., a thermostat) or other device (e.g., mobile device) of that utility customer if the projected use is determined to be greater than the target budget. In certain implementations, the budgeting communication may cause the thermostat to alert the utility customer that the utility customer's resource usage is projected to exceed the targeted budget, provide recommendations .

As to Claim 13, Liao-Golden discloses the method of claim 10 further comprising generating an alert when the variance from the allocation amount is determined, the alert indicating that the allocation amount cannot be met and/or the variance from the allocation amount (Paragraph [0097] of Liao discloses the system 800 allows for a target budget to be set for each of the utility customers 801a-801n, a projected use to be calculated for the utility customer 801a-801n based on the retrieved usage data for that utility customer, and a budgeting communication to be transmitted to a climate control device 803a-803n (e.g., a thermostat) or other device (e.g., mobile device) of that utility customer if the projected use is determined to be greater than the target budget. In certain implementations, the budgeting communication may cause the thermostat to alert the utility customer that the utility customer's resource usage is projected to exceed the targeted budget, provide recommendations on how to meet the targeted budget, and/or automatically adjust thermostat settings to meet the targeted budget).

As to Claim 15, Liao-Golden discloses the method of claim 10 wherein said network-connected device(s) are connected to each other in a peer-to-peer manner, and each of said network-connected device(s) comprises at least one device processor coupled to a device memory and a device communication module for communication with said computing device and one or more others of said network-connected device(s), via the network, and wherein said further adjustment is determined and executed by the instructions when executed by the at least one device processor of said one or more of said network-connected device(s) for which said one or more device settings are adjusted (Paragraph [0097] of Liao discloses the system 800 allows for a target budget to be set for each of the utility customers 801a-801n, a projected use to be calculated for the utility customer 801a-801n based on the retrieved usage data for that utility customer, and a budgeting communication to be transmitted to a climate control device 803a-803n (e.g., a thermostat) or other device (e.g., mobile device) of that utility customer if the projected use is determined to be greater than the target budget. In certain implementations, the budgeting communication may cause the thermostat to alert the utility customer that the utility customer's resource usage is projected to exceed the targeted budget, provide recommendations on how to meet the targeted budget, and/or automatically adjust thermostat settings to meet the targeted budget).

As to Claim 16, Liao-Golden discloses the method of claim 10 wherein the determination of said one or more others of the device settings of said network-connected device(s) to be further adjusted to maintain the feasibility of the allocation amount is based on additional criteria comprising: adjustment limit(s) of said network-connected device(s); location(s) of said network-connected device(s); environmental condition(s) of said network-connected device(s); power consumption of said network-connected device(s); financial cost of operating said network-connected device(s); and/or thermal output of said network-connected device(s) (Paragraph [0097] of Liao discloses the system 800 allows for a target budget to be set for each of the utility customers 801a-801n, a projected use to be calculated for the utility customer 801a-801n based on the retrieved usage data for that utility customer, and a budgeting communication to be transmitted to a climate control device 803a-803n (e.g., a thermostat) or other device (e.g., mobile device) of that utility customer if the .

As to Claim 17, Liao-Golden discloses the method of claim 10 wherein the allocation amount is determined by two or more factors (Paragraph [0097] of Liao discloses the system 800 allows for a target budget to be set for each of the utility customers 801a-801n, a projected use to be calculated for the utility customer 801a-801n based on the retrieved usage data for that utility customer, and a budgeting communication to be transmitted to a climate control device 803a-803n (e.g., a thermostat) or other device (e.g., mobile device) of that utility customer if the projected use is determined to be greater than the target budget. In certain implementations, the budgeting communication may cause the thermostat to alert the utility customer that the utility customer's resource usage is projected to exceed the targeted budget, provide recommendations on how to meet the targeted budget, and/or automatically adjust thermostat settings to meet the targeted budget).

As to Claim 18, Liao discloses a non-transitory computer-readable medium for managing usage of network-connected device(s) over a network, the computer-readable medium comprising computer-executable instructions for: 
determining, for at least one of said network-connected device(s), altered device setting(s) feasible for an allocation amount relating to said network-connected device(s), the allocation amount pertaining to a time period (Paragraph [0097] of Liao discloses the system 800 allows for a target budget to be set for each of the utility customers 801a-801n, a projected use to be calculated for the utility customer 801a-801n based on the retrieved usage data for that utility customer, and a budgeting communication to be transmitted to a climate control device 803a-803n (e.g., a thermostat) or other device (e.g., mobile device) of that utility customer if the projected use is determined to be greater than the target budget. In certain implementations, the budgeting communication may cause the thermostat to alert the utility customer that the utility customer's resource usage is projected to exceed the targeted budget, provide recommendations on how to meet the targeted budget, and/or automatically adjust thermostat settings to meet the targeted budget); and 
sending, over the network, a signal to each of the at least one of said network-connected device(s) affected by said determined altered device setting(s), each said signal causing each said affected network-connected device to operate in accordance with the respective altered device setting(s) (Paragraph [0097] of Liao discloses the system 800 allows for a target budget to be set for each of the utility customers 801a-801n, a projected use to be calculated for the utility customer 801a-801n based on the retrieved usage data for that utility customer, and a budgeting communication to be transmitted to a climate control device 803a-803n (e.g., a thermostat) or other device (e.g., mobile device) of that utility customer if the projected use is determined to be greater than the target budget. In certain implementations, the budgeting communication may cause the thermostat to alert the utility customer that the utility customer's resource usage is projected to exceed the targeted budget, provide recommendations on how to meet the targeted budget, and/or automatically adjust thermostat settings to meet the targeted budget),
wherein, once each said affected network-connected device is operating in accordance with said respective altered device setting(s), adjustment [by a user] of one or more device settings of one or more of said network-connected device(s) such that the allocation amount is no longer feasible causes to be automatically determined a further adjustment of one or more others of the device settings of said network-connected device(s) to maintain feasibility of the allocation amount, [the further adjustment of the one or more device settings of said network devices being in accordance with a user-defined priority of said network devices for which to alter that one or more device settings] (Paragraph [0097] of Liao discloses the system 800 allows for a target budget to be set for each of the utility customers 801a-801n, a projected use to be calculated for the utility customer 801a-801n based on the retrieved usage data for that utility customer, and a budgeting communication to be transmitted to a climate control device 803a-803n (e.g., a thermostat) or other device (e.g., mobile device) of that utility customer if the projected use is determined to be greater than the target budget. In certain implementations, the budgeting communication may cause the thermostat to alert the utility customer that the utility customer's resource usage is projected to exceed the targeted budget, provide recommendations on how to meet the targeted budget, and/or automatically adjust thermostat settings to meet the targeted budget),
wherein when an amount of the adjustment [by the user] of the one or more device settings of the one or more of said network-connected device(s) is such that the allocation amount cannot be met by said determined further adjustment of the one or more others of the device settings of said network-connected device(s), a variance from the allocation amount is determined (Paragraph [0097] of Liao discloses the system 800 allows for a target budget to be set for each of the utility customers 801a-801n, a projected use to be calculated for the utility 
the computer-readable medium further comprising computer-executable instructions for either: prompting for input to execute, deny or override said determined further adjustment (Paragraph [0097] of Liao discloses the system 800 allows for a target budget to be set for each of the utility customers 801a-801n, a projected use to be calculated for the utility customer 801a-801n based on the retrieved usage data for that utility customer, and a budgeting communication to be transmitted to a climate control device 803a-803n (e.g., a thermostat) or other device (e.g., mobile device) of that utility customer if the projected use is determined to be greater than the target budget. In certain implementations, the budgeting communication may cause the thermostat to alert the utility customer that the utility customer's resource usage is projected to exceed the targeted budget, provide recommendations on how to meet the targeted budget, and/or automatically adjust thermostat settings to meet the targeted budget); or 
executing said determined further adjustment substantially in real-time (Paragraph [0097] of Liao discloses the system 800 allows for a target budget to be set for each of the utility customers 801a-801n, a projected use to be calculated for the utility customer 801a-801n based on the retrieved usage data for that utility customer, and a budgeting communication to be transmitted to a climate control device 803a-803n (e.g., a thermostat) or other device (e.g., .
Liao does not explicitly disclose adjustment by a user.  
However, Golden discloses this.  Paragraph [0054] of Golden discloses if the projected cost is outside a limit or range established for the energy budget (e.g., the budget would be exceeded or would fall below the budget by a certain margin), an alert is generated in step 606 and (optionally) transmitted to the customer via any of various methods. Additionally, in step 606 the system may suggest changes to the customer in order to bring the projected costs back within budget. For example, if it is the middle of the month (i.e., 15 days remaining) and the budget is expected to be exceeded by $80, the system can recommend and even automatically lower the thermostat setting by 12 degrees for the remaining 15 days of the month in order to achieve the necessary $80 savings. If, however, the user had set the system to COMFORT mode which prevented reducing the thermostat by more than a certain level, the system could make the maximum thermostat reduction and suggest other changes (e.g., turning off the hot-water heater for the maximum permitted time periods).  Paragraph [0038] of Golden discloses the user selects the HIGH SECURITY mode.  Paragraph [0055] of Golden discloses the system mode is changed from COMFORT to CONSERVATION.
	Examiner recites the same rationale to combine used for claim 1.
the further adjustment of the one or more device settings of said network devices being in accordance with a user-defined priority of said network devices for which to alter that one or more device settings.
	However, Nagel discloses this.  Paragraph [0055] of Nagel discloses based on user preferences 561 and the current device status 556, among other data, the control logic 546 may produce control functions 560 for the HAN devices 406 in order to comply with the demand response 516. To do this, the control logic 546 may use a set of reduction priorities 570 and a list of anticipated reduction 572 for each HAN device 406. The reduction priorities 570 may indicate, based on user input, the order of HAN devices 406 from which reduction should be sought.
Examiner recites the same rationale to combine used for claim 1.

As to Claim 20, Liao-Golden discloses the non-transitory computer-readable medium of claim 18, the computer-executable instructions further for, upon an update to the allocation amount, determining, substantially in real-time, for a further at least one of said network-connected device(s), further altered device setting(s) feasible for the updated allocation amount (Paragraph [0097] of Liao discloses the system 800 allows for a target budget to be set for each of the utility customers 801a-801n, a projected use to be calculated for the utility customer 801a-801n based on the retrieved usage data for that utility customer, and a budgeting communication to be transmitted to a climate control device 803a-803n (e.g., a thermostat) or other device (e.g., mobile device) of that utility customer if the projected use is determined to be greater than the target budget. In certain implementations, the budgeting communication may cause the thermostat to alert the utility customer that the utility customer's .

Claims 2, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liao-Golden and further in view of Trundle.

As to Claim 2, Liao-Golden discloses the computing device of claim 1 wherein the allocation amount is selected from the group consisting of a financial budget, [a power consumption budget, and an energy consumption budget] (Paragraph [0097] of Liao discloses the system 800 allows for a target budget to be set for each of the utility customers 801a-801n, a projected use to be calculated for the utility customer 801a-801n based on the retrieved usage data for that utility customer, and a budgeting communication to be transmitted to a climate control device 803a-803n (e.g., a thermostat) or other device (e.g., mobile device) of that utility customer if the projected use is determined to be greater than the target budget. In certain implementations, the budgeting communication may cause the thermostat to alert the utility customer that the utility customer's resource usage is projected to exceed the targeted budget, provide recommendations on how to meet the targeted budget, and/or automatically adjust thermostat settings to meet the targeted budget).
Liao does not explicitly disclose a power consumption budget, and an energy consumption budget.  
However, Trundle discloses this.  Paragraph [0172] of Trundle discloses the energy management profile may define energy consumption thresholds for the one or more monitored 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine the automated control system as disclosed by Liao, with considering a power/energy consumption budget as disclosed by Trundle.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a similar device.  Liao and Trundle are directed toward automated control systems and as such it would be obvious to use the techniques of one in the other.

As to Claim 11, Liao-Golden discloses the method of claim 10 wherein the allocation amount is selected from the group consisting of a financial budget, [a power consumption budget, and an energy consumption budget] (Paragraph [0097] of Liao discloses the system 800 allows for a target budget to be set for each of the utility customers 801a-801n, a projected use to be calculated for the utility customer 801a-801n based on the retrieved usage data for that utility customer, and a budgeting communication to be transmitted to a climate control device 803a-803n (e.g., a thermostat) or other device (e.g., mobile device) of that utility customer if the projected use is determined to be greater than the target budget. In certain implementations, the budgeting communication may cause the thermostat to alert the utility customer that the utility customer's resource usage is projected to exceed the targeted budget, provide recommendations on how to meet the targeted budget, and/or automatically adjust thermostat settings to meet the targeted budget).
Liao does not explicitly disclose a power consumption budget, and an energy consumption budget.  

	Examiner recites the same rationale to combine used for claim 2.

As to Claim 19, Liao-Golden discloses the non-transitory computer-readable medium of claim 18, wherein the allocation amount is selected from the group consisting of a financial budget, [a power consumption budget, and an energy consumption budget] (Paragraph [0097] of Liao discloses the system 800 allows for a target budget to be set for each of the utility customers 801a-801n, a projected use to be calculated for the utility customer 801a-801n based on the retrieved usage data for that utility customer, and a budgeting communication to be transmitted to a climate control device 803a-803n (e.g., a thermostat) or other device (e.g., mobile device) of that utility customer if the projected use is determined to be greater than the target budget. In certain implementations, the budgeting communication may cause the thermostat to alert the utility customer that the utility customer's resource usage is projected to exceed the targeted budget, provide recommendations on how to meet the targeted budget, and/or automatically adjust thermostat settings to meet the targeted budget).
Liao does not explicitly disclose a power consumption budget, and an energy consumption budget.  
However, Trundle discloses this.  Paragraph [0172] of Trundle discloses the energy management profile may define energy consumption thresholds for the one or more monitored 
	Examiner recites the same rationale to combine used for claim 2.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S MAI whose telephone number is (571)270-5001.  The examiner can normally be reached on Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN S MAI/Primary Examiner, Art Unit 2456